Title: To Benjamin Franklin from John Ellis, 8 December 1773
From: Ellis, John
To: Franklin, Benjamin


Grays Inn 8th: Decr. 1773
Mr. Ellis presents his kindest respects to Doctor Franklin, he has seen Doctor Fothergill very lately, who is very urgent to have his thoughts on Coffee go to the press. Mr. Ellis hopes that Doctor Franklin will be so good accordingly to promise to send him his thoughts on the [?] Subject, considering it in a Political light of the advantages it would be to Government to encourage the growth of Coffee in our Islands, by Lowering the duties and excise.

Mr. Ellis would be glad as soon as the Doctor has done with the french book on Coffee which Mr. Ellis lent him he would be much obliged [?] to him to return it as the [torn] on the Subjects which [torn].
 
Addressed: To / Doctor Benj. Franklin / at Mrs. Stevensons / in Craven Street / Strand
